Citation Nr: 1208859	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1995, with service in southwest Asia from February to April 1991.  He died in February 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the Veteran's cause of death.

The appellant testified before the undersigned Veterans Law Judge in March 2011; a transcript of the hearing is within the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  Information concerning the VCAA was provided to the appellant by correspondence dated in September 2006.

In this case the appellant contends that the Veteran's cause of death was colon cancer due to toxin exposure while serving in the Gulf War.  

The law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2011. 38 C.F.R. § 3.317(a)(1)(i).  Although the Veteran's military records document that he served in Southwest Asia during the applicable time period, as the Veteran had a diagnosis of colon cancer, the Veteran cannot be service-connected for undiagnosed illness.

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  

Service treatment records indicate that the Veteran had no complaints of chronic bowel or gastrointestinal (GI) disorders.  In a March 1994 service treatment record, the Veteran complained of stomach cramps, vomiting, sore throat, and headache.  The diagnosis was tonsillitis. 

A March 2004 private treatment note reported a diagnosis of cancer of the cecum in February 2004.  The Veteran passed away in February 2006 of acute renal failure and colorectal cancer with metastasis. 
      
In a June 2006 letter, Dr. P. reported that the Veteran had no family history of cancer, and based upon natural history of colon cancer, it is presumed that he might have had this cancer for two to five years or even longer before his diagnosis in 2004. 
      
In a December 2008 letter, I. A., M.D., stated that the Veteran presented to his clinic with recurrent colon cancer in May 2005.  The Veteran had already had a one year history of colon cancer.  The Veteran was treated with neoadjuvant chemotherapy, surgery, radiation therapy and more chemotherapy.  The physician noted that there is no history of colon cancer as one might expect in a young colon cancer patient.  Since then, the physician had learned from the appellant that the Veteran was a combatant in Desert Storm and was exposed to unknown chemicals.  He was also given medication to prevent the toxicity of toxic chemicals should he have some exposure.  The physician opined that toxic chemicals during the Gulf War could be a plausible reason for the development of his colon cancer at such a young age.  The examiner explained that this is especially true since the Veteran has no family history of colon cancer and it is well documented that exposure to chemicals can cause various cancers.  
      
In a March 2009 VA opinion, the physician indicated he was unable to associate his death from colorectal cancer to service in the Gulf War without resort to speculation and conjecture.
      
In August 2011, the Board obtained another VA medical opinion concerning the relationship between the Veteran's colon cancer and claimed toxin exposure during service. 

In an August 2011 opinion, G. B., M.D., indicated that "Gulf War Illness" or "Gulf War Syndrome" has been described in numerous Veterans who served in the Gulf war and several disease have been recognized as linked to service.  Colon cancer is not one of the illnesses that have been recognized as linked to service.  Functional disorders of the gastrointestinal tract have been seen in those Veterans, but that does not include colon cancer, which is not a functional disorder.  The examiner noted that etiology of colon cancer includes different environmental, nutritional, and genetic (familial) causes, but he was unaware that exposure to neurotoxins and oil fumes or vaccines have been linked to the development of colon cancer.  The physician noted it would be useful to obtain the original pathology report and see whether it included immunohistochemistry for mismatch repair status (microsatellite instability) which, if present, would indicate a genetic link.  The physician stated that he was unaware of any scientific evidence that would make the Veteran's colon cancer a service-connected disorder. 

In the August 2011 request, the Board requested a VA physician specializing in oncology provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's colon cancer was due to any claimed exposure in service.  The physician was asked to specifically address the December 2008 letter by I. A., M.D.  While the August 2011 VA opinion was received, the opinion did not specifically address the letter by Dr. A.  Additionally, the physician specifically stated what information he needed to make a full opinion.  As the VA physician did not render an opinion as requested in the request, another VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appellant and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who initially diagnosed and treated the Veteran for his colon cancer and whose records are not found within the claims file.  After the appellant has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  Specifically, the RO should request the original pathology report from the Veteran's initial diagnosis of colon cancer.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the above has been completed, the appellant's claims file should be reviewed by a VA physician specializing in oncology for an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's colon cancer was caused by his active service, to include claimed toxin exposure.  In doing so, the examiner should specifically comment on the December 2008 letter by Dr. A. and the August 2011 VA physician's opinion.

Any opinions expressed must be accompanied by a complete rationale. 

In the event the examiner cannot provide this opinion without resorting to mere speculation, then he or she must also provide some explanation as to why an opinion is not possible or feasible, such as there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted in this subject matter area, or the examiner needs the benefit of additional evidence, information or other procurable data, etc.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the above actions and any other notification or development deemed necessary, the appellant's claim of entitlement to service connection for the Veteran's death should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


